Citation Nr: 1723861	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The Veteran presented testimony on the issue of entitlement to service connection for a cervical spine disability during an October 2012 Board hearing.  The transcript has been associated with the claims file.  The Veterans Law Judge who conducted the October 2012 hearing has retired from the Board.  In correspondence dated in April 2017, the Veteran was notified of this fact, and offered the opportunity to have a second hearing  on the issue before another Veterans Law Judge.  The Veteran responded that he did not wish to appear for a second hearing.  Therefore, the Board will presume that the Veteran does not want another hearing on the issue of entitlement to service connection for a cervical spine disability and will proceed with a decision on the appeal.

The December 2013, the Board issued a remand directing that the RO issue a Statement of the Case (SOC) in response to the Veteran's July 2012 Statement of Accredited Representative, which the Board construed to be a notice of disagreement with, and an intent to appeal, the RO's December 2011 rating decision.  In that rating decision, the RO granted a noncompensable rating for residuals of a left femur fracture and continued the Veteran's disability ratings for a mood disorder; degenerative disc disease of the lumbar spine; postoperative left femur fracture with mild degenerative joint disease, limited flexion, and shortening of the left leg; radiculopathy of the left and right lower extremities; right knee arthritis; and residuals of a left mandible fracture.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 20.201 (2016).  The RO issued the SOC in July 2014 and the Veteran filed a substantive appeal in August 2014, specifically requesting a Travel Board hearing.   In correspondence dated September 2015, the RO informed the Veteran that his appeal on these issues had been placed on the list to be scheduled for a future Travel Board hearing.  As the Veteran's hearing request on these issues remains pending, a Veterans Law Judge will address those issues at a later date.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's cervical spine disability is related to an injury that occurred during active duty service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's cervical spine disability was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

As a general matter, service connection for a disability requires evidence of: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for listed chronic diseases, such as arthritis, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'" Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). To be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service.... [T]he disease identity must be established and the diagnosis not be subject to legitimate question." Id. In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id. 

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'" Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303 (b).

The Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was initially diagnosed with degenerative disc disease of the cervical spine in 1996.  See April 2014 VA examination report.  Private treatment records from August 2010 through November 2010 also documented a diagnosis of cervical spondylosis.  

Service treatment records do not reflect any complaints or treatment relating to a cervical spine disability.  Nevertheless, the Veteran has reported experiencing neck pain as a result of an automobile accident in June 1962, at which time he fractured his left mandible.  See Hearing Testimony from October 2012.  The Veteran is competent to report an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that of which he or she has personal knowledge.)  The automobile accident was documented in the service treatment records and, therefore, the Veteran's statements regarding the accident are consistent with the documentation available.  The Board finds no reason to call into question his assertion that in fracturing his mandible, he experienced pain thereafter during service. 

The key question at issue is whether there is a nexus, or link, between the current disability and the Veteran's service.  As discussed below, the Board finds that the evidence is in equipoise as to whether the Veteran's cervical spine disability is related to his in-service injury.  

In March 2010, the Veteran underwent a VA examination for his spine.  The Veteran reported experiencing severe posterior neck pain when looking upwards, driving, and using the computer.  He was diagnosed with degenerative cervical spondylosis with multilevel disc derangements.  The examiner opined that the cervical spine disability was less likely than not caused by or a result of service-connected low back pain, postoperative residuals of a left femur fracture, or right knee arthritis.  Crucially, the examiner did not address whether the Veteran's cervical spine disability was related to his in-service injury.  

In November 2011, the Veteran was afforded a second VA examination for his spine.  The report noted a 2001 diagnosis of degenerative arthritis of the cervical spine, status post cervical fusion.  Although the examiner checked the box indicating  that the cervical spine disability was less likely than not incurred in or caused by active duty service, her rationale was specific to the relationship (or lack thereof) between the Veteran's cervical spine disability and his service-connected disabilities.  Indeed, she reasoned that the Veteran's medical records, as well as existing scientific evidence, failed to support a link between the cervical spine condition and the Veteran's bilateral lower extremity radiculopathy.  The examiner also opined that the cervical spine disability was less likely than not secondary to the service-connected low back pain, right knee arthritis, and left femur fracture residuals.  She based her opinion on the lack of medical literature supporting a causal relationship between a lumbar spine disability, right knee arthritis, a left femur fracture and a cervical spine disability.  In a February 2012 addendum opinion, the examiner further stated that an EMG of the lower extremities demonstrated minimal neurogenic changes peripherally and that there was no evidence of acute denervation in the form of fibrillations or positive waves.  Thus, the Veteran's  disability was likely age-related. 

In October 2012, the Veteran submitted a private medical opinion, in which Dr. J.C. acknowledged the left femur and left mandible fractures that were the result of the in-service automobile accident in June 1962.  He noted that the Veteran reported experiencing neck pain after the accident and had sought treatment from several different physicians shortly after separation from service.  Dr. J. C. opined that it was possible that the automobile accident that caused the facial fractures also led to the neck injury.  He reasoned that the type of injuries the Veteran sustained to his face, as well as the mandible fracture, are "many times associated also with neck injuries."  

Most recently, the Veteran was afforded a VA examination for his spine in April 2014.  He reported experiencing neck pain, specifically when looking over his left shoulder. The examiner opined that it was less likely than not that the cervical spine disability was the result of the 1962 automobile accident that resulted in the other service-connected injuries.  She reasoned that the medical records pertaining to the accident, along with the remaining service treatment records, were silent regarding a cervical spine injury.  The examiner also noted that no documentation existed to support chronicity of the cervical spine condition for 30 years after separation from service.  In this regard, the Board notes that a medical opinion is inadequate if it relies on the absence of corroborating treatment records and fails to consider a Veteran's reports.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner's rationale did not specifically address the Veteran's statements regarding the 1962 automobile accident or pain symptoms, but instead relied on the lack of in-service and post-service documentation of complaints of neck pain for many years.  Accordingly, the opinion is of limited probative value.

The Board is not entirely satisfied with any of the above-described medical opinions.  Indeed, the March 2010 and November 2011 VA examiners based their analysis almost entirely on whether a relationship exists between the Veteran's cervical spine disability and his other service-connected disabilities, and not on the relationship, if any, between his cervical spine disability and his in-service accident.  Moreover, the April 2014 VA examiner based her opinion exclusively the absence of corroborating treatment records during service or in post-service years without explanation as to why silence in the record had clinical significance.  Although private physician Dr. J.C. did take into account the Veteran's competent report of history of having sustained a neck injury in service, the Board observes that the nexus opinion is speculative in nature, couched in terms of possibility rather than probability.  

The Veteran has made clear his assertion that his cervical spine disability is related to injuries sustained in an in-service car accident.  See the October 2012 Hearing Transcript, at 5.  At the October 2012 Board hearing, he offered competent and credible testimony indicating he had been struck in the face and jaw during his accident, fractured his mandible, was prescribed strong painkillers which masked neck pain at the time, and never sustained a subsequent injury to his neck at any time since his accident.  He has consistently reported to medical professionals for treatment purposes that his neck pain has worsened over time, with first onset during service.  See, e.g., an August 4, 2010 Consultation report from Dr. J.C. (indicating the Veteran's report of neck pain since his 1962 accident).  

Taking into account (1) the severity of the injuries sustained in the Veteran's in-service accident, to particularly include the mandible fracture; (2) the positive and negative medical opinion evidence of record, to include Dr. J.C.'s indication that the type of injury sustained by the Veteran in service to his face and jaw is commonly associated with neck injury; (3) the Veteran's competent and credible lay testimony attesting to not suffering any intervening injury to his neck following service; as well as (4) his consistent reports to medical professionals as to the progression of his neck pain since service, the Board finds that the evidence both for and against the Veteran's claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). Accordingly, the benefit sought on appeal is granted.


ORDER

Service connection for a cervical spine disability is granted.




____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


